Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The rejection to Claims 1-20 for non-statutory double patenting are withdrawn in light of the Terminal Disclaimer filed and approved on 5/31/22.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (ZHONG, US Pub. No.: 2018-0241986; HAN, US Pub. No.: 2019-0313119) does not teach nor suggest in detail the limitations: 
“A system for determining viewing paths through videos, the system comprising: one or more physical processors configured by machine-readable instructions to: obtain video information defining a video, the video including video content having a progress length, the video content including visual content viewable as a function of progress through the progress length, the visual content having a field of view; obtain framing information for the video, the framing information defining separate framings of the visual content at separate moments within the progress length, an individual framing of the visual content defining a positioning of a viewing window within the field of view of the visual content at a corresponding moment within the progress length, wherein the individual framing of the visual content defines the positioning of the viewing window within the field of view of the visual content based on a viewing direction, a viewing size, and a viewing rotation; determine a viewing path for the video based on the framing information, the viewing path defining the positioning of the viewing window within the field of view of the visual content as the function of progress through the progress length; and generate the presentation of the video content based on the viewing path, the presentation of the video content including extents of the visual content within the viewing window” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record ZHONG does not teach or suggest in detail obtaining video information defining a video content with a progress length and includes visual content viewable as a function of progress through the progress length of the video.  The prior art is also silent as to obtaining framing information for the video that defines separate framings of the visual content at separate moments within the progress length for the video as well as silent to individual framing of the visual content defining the positioning of the viewing window within the field of view of the visual content based on a viewing direction, a viewing size, and a viewing rotation.   Finally, the prior art does not teach that the presentation of the video content includes extents of the visual content within the viewing window as amended by the Applicant.  
ZHONG is a system that can determining viewing paths although not for a video as required by the claimed invention. ZHONG also includes visual content having a field of view, framing information defining separate framings of the visual content at separate moments, and an individual framing of the visual content defining a positioning of a viewing window within the field of view of the visual content at a corresponding moment. The prior art also teaches a viewing path defining the positioning of a viewing window within the field of view of the visual content.  The closest NPL PONGNUMKUL (PONGNUMKUL, “Creating map-based storyboards from browsing tour videos”, 2008) discusses generally viewing path directions for visual video content with at least an inherent progress length but is silent to at least obtaining framing information for the video that defines separate framings of the visual content at separate moments within the progress length for the video as well as individual framing of the visual content defining the positioning of the viewing window within the field of view of the visual content based on a viewing direction, a viewing size, and a viewing rotation.
Whereas, as stated above, Applicant’s claimed invention recites obtaining video information defining a video content with a progress length and includes visual content viewable as a function of progress through the progress length of the video.  The invention also claims obtaining framing information for the video that defines separate framings of the visual content at separate moments within the progress length for the video as well as individual framing of the visual content defining the positioning of the viewing window within the field of view of the visual content based on a viewing direction, a viewing size, and a viewing rotation.  Finally, the claims recite that the presentation of the video content includes extents of the visual content within the viewing window. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-10, 12-22 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481